Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 10/17/22.  Claims 4, 8, 12, 17, and 19 have been amended.  Claims 21 and 23-25 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al [US 2016/0232774] in view of Monroe [U.S. 8,589,994].
For claim 1, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
Providing playback of audio data has been used in the prior art for many years.  And this concept has also been used in gunshot and other emergency sensors as can be seen in the system taught by Monroe.  The Monroe reference teaches a data collection and distribution system that uses several open microphones throughout an aircraft (Col. 15, Lns. 54-55) that can detect certain acoustic information such as gunshots or explosions (Col. 13, Lns. 40-41).  Furthermore, the reference also mentions a monitor station that can playback stored audio at several speeds (Col. 38, Lns. 28-29) as well as play back recorded audio or video that coincides with real-time event streams (Col. 38, Lns. 49-52).  The reference even includes a control panel (No. 73) within the cockpit as well as a panel system of a command module (No. 100) that interconnects data and control signals through this module.
The obvious advantage of the Monroe reference is to monitor an aircraft or other vehicle while in route or flight for collection and relay of situational awareness relating to onboard conditions (Col. 7, Lns 14-17) as well as being able to supply the data to local and remote monitoring stations via wired or wireless links to permit access of the information by permanent monitoring stations as well as mobile units (Col. 7, Lns. 21-25).  That means that other personnel, such as security people and air marshals, may be able to play back and identify the situation on a flight much easier than in the past.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control panel having playback capabilities in the system of Noland for the purpose of providing an easier data monitoring capability for emergency personnel, thereby increasing response and safety measures in case of an emergency.
For claim 2, the sensor units of Noland also include nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).  The speaker of Monroe (Col. 34, Ln. 41) is used to monitor streaming audio.
For claim 10, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted, 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”, and (Paragraph 146) “sound waveform data received from gunshot sensors”, and 3) the claimed generating event data based on the acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 11, the sensor units of Noland also include nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).  The speaker of Monroe (Col. 34, Ln. 41) is used to monitor streaming audio.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Monroe and Bohlander et al [U.S. 9,642,131].
For claim 4, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
Another claimed element not found in either reference above of the control panel sending live monitoring instructions to the sensor units to generate and stream live audio data depicting ambient sound to the control panel in response to said live monitoring instructions.
Live audio streams have been used in emergency systems as can be seen in Bohlander.  The system comprises a plurality of computing devices (Nos. 112, 122, 132, 142, 152) that are activated if a certain event occurs, such as a safety device being disabled, a gunshot sound detected, or a responder pressing a panic button (Col. 1, Lns. 53-59).  This information is then automatically sent to a dispatch unit (No. 160) with computing device (No. 162) for processing.  One advantage of the Bohlander reference is that it allows the dispatch computing device to request information from the remote computing devices (Col. 8, Lns. 42-59).  In one example, the request for information includes a request for a live audio stream, such as live audio stream from a microphone of the computing device.
The Bohlander reference allows a user the option to get live information as it happens in order to dispatch the proper authorities to the scene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to live stream audio data for the purpose of allowing a dispatch office or law enforcement better surveillance of the scene more quickly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Monroe et al as applied to claim 10 above, and further in view of Bohlander et al.
For claim 13, the combination of references above includes the claimed subject matter as discussed in the rejection of claim 10 above, such as the Monroe reference providing audio playback of streamed data.  However, there is no mention in either reference of the control panel sending live monitoring instructions to the sensor units to generate and stream live audio data depicting ambient sound to the control panel in response to said live monitoring instructions.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.

Claims 3, 5-7, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 9, 12, 17-20 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 8, 12, 17, 19, and 22 have been re-written in independent form consisting of the allowable subject matter indicated in a prior Office action.  A statement regarding allowable subject matter can be found in the Office action filed 7/26/22.

Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/21/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687